EXHIBIT 10.6 SHARE PURCHASE AGREEMENT This Share Purchase Agreement, dated as of October 17, 2016 (this “ Agreement ”), is entered into by and between AmeriCann, Inc., a Delaware corporation (the “ Company ”), and Massachusetts Medical Properties, LLC, a Delaware limited liability company (the “ Purchaser ”). WHEREAS, the Company is party to that certain Purchase and Sale Agreement , dated as of January 9, 2015 (as amended, the “ Freetown PSA ”), with Freetown Acquisition Company, LLC (“ Freetown LLC ”) pursuant to which the Company has agreed to acquire from Freetown LLC certain properties (the “ Freetown Properties ”) as more particularly described in the Freetown PSA; WHEREAS, in connection with the closing of the acquisition of the Freetown Properties, (i) the Company desires to issue and sell to the Purchaser, and the Purchaser desires to purchase from the Company, 100,000 shares (the “ Shares ”) of common stock, par value $0.0001 (“ Common Stock ”), of the Company, in accordance with the provisions of this Agreement; (ii) the Company will execute and issue in favor of the Purchaser a warrant, in the form attached hereto as Exhibit C (the “ Warrant ”), to purchase 3,640,000 shares of Common Stock (the “ Warrant Shares ” and, together with the Shares, the “ New Shares ”); (iii) Freetown LLC will execute and deliver a deed, in the form attached hereto as Exhibit D (the “ Deed to Company ”), pursuant to which the Company will become the fee simple owner of the Freetown Properties; (iv) the Company will execute and deliver a deed, in the form attached hereto as Exhibit E (the “ Deed to Purchaser ”), pursuant to which the Purchaser will become the fee simple owner of the Freetown Properties; and (v) the parties desire to enter into a ground lease agreement, in the form attached hereto as Exhibit B (the “ Lease Agreement ”), pursuant to which the Purchaser will lease the Freetown Properties to the Company. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01 Definitions . As used in this Agreement, the following terms have the meanings indicated: “ Affiliate ” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with, the Person in question. As used herein, the term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. For the avoidance of doubt, for purposes of this Agreement, the Company and its subsidiaries, on the one hand, and the Purchaser or any of its members, on the other, shall not be considered Affiliates. “ Agreement ” has the meaning set forth in the introductory paragraph of this Agreement. “ Anti-Corruption Laws ” has the meaning specified in Section 3.22(b)
